Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           DETAILED ACTION
Claims 1-20 are currently pending. 

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on  05/10/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-20 of U.S. Patent No. 10,757,621 B2, to Park et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 1, of the present application, Park et al. also claims:
A method comprising: receiving, by a first base station from a wireless device, a measurement result of a cell of a second base station; sending, by the first base station to the wireless device and based on the measurement result, a command of a conditional handover towards the cell of the second base station, wherein the command comprises: a cell identifier of the cell; and at least one handover execution condition, wherein the at least one handover execution condition comprises at least one of: a reference signal received power; a reference signal received quality; a first time value indicating a time offset for a decision of a handover execution; or a second time value indicating a time duration when the command of the conditional handover is valid; and receiving, by the first base station from the wireless device and based on the wireless device determining that at least one criteria of the at least one handover execution condition is met by the cell, a handover execution notification indicating that the wireless device is initiating a random access procedure by transmitting a random access preamble via the cell of the second base station.

Claim 1 of Park et al. recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Park et al. is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Park et al. with the only difference being the omission of the additional limitations recited in claim 1 of Park et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Park et al. and the omission of the additionally recited limitations of claim 1 in Park et al. does not change the functions of the limitations recited in claim 1 of the present application since the omitted limitations are directed transmitting, by a wireless device to a first base station, a measurement report, receiving, by the wireless device from the first base station and based on the measurement report, a RRC message in claim 1 of Park et al.
Similarly all of the limitations of claims 11 and 20 are in the present application are also recited in claims 1, 8 and 15 of Park et al.
Regarding claims 2 and 12, The method of claim 1, further comprising suspending, by the first base station, transmitting downlink packets to the wireless device via a radio interface in response to the handover execution notification. (Claims 2 and 9, Park et al.)
Regarding claims 3 and 13, wherein the at least one handover execution condition comprises the reference signal received power. (Claims 3, 10 and 16, Park et al.)
Regarding claims 4 and 14,  receiving, by the first base station from the wireless device and in response to the determining, at least one of: a medium access control control element; a radio resource control message; a physical layer control indication; or a second random access preamble associated with the command of the conditional handover. (Claims 4, 11 and 17, Park et al.)
Regarding claims 5 and 15,  wherein the measurement result comprises at least one of: a reference signal received power; or a reference signal received quality. (Claims 5, 12 and 18, Park et al.)
Regarding claims 6 and 16,  wherein the first base station:
further comprising: transmitting, by the first base station to the second base station, a first message indicating a handover request for the wireless device based on the measurement result; and receives, by the first base station from the second base station and in response to the first message, a second message indicating a handover request acknowledge for the handover request. (Claims 6, 13 and 19, Park et al.)

Regarding claims 7 and 17,  The method of claim 1, wherein the second base station: transmits, to a core network entity and in response to completing the random access procedure, a third message indicating a path switch request for the wireless device, the third message comprising a first tunnel endpoint identifier for packet transmission of the wireless device; receives, from the core network entity, a fourth message indicating a path switch request acknowledge for the path switch request, the fourth message comprising a second tunnel endpoint identifier for packet transmission of the wireless device; and transmits, to the first base station, a fifth message indicating a wireless device context release for the wireless device. (Claims 7, 14 and 20, Park et al.).

Regarding claims 8 and 18,  wherein the at least one handover execution condition comprises the reference signal received power  (Claims 5, 12 and 18, Park et al.)
Regarding claims 9 and 19 further comprising receiving, by the first base station from the wireless device and in response to the determining, at least one of: a medium access control control element; a radio resource control message; a physical layer control indication; or a second random access preamble associated with the command of the conditional handover.
(Claims 4, 11 and 17, Park et al.)
Regarding claim 10,  wherein the measurement result comprises at least one of:
wherein the measurement result comprises at least one of: a reference signal received power; or a reference signal received quality. (Claims 5, 12 and 18, Park et al.). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-20 of U.S. Patent No. 11,323,932 B2, to Park et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 1, of the present application, Park et al. also claims:
A method comprising: receiving, by a first base station from a wireless device, a measurement result of a cell of a second base station; sending, by the first base station to the wireless device and based on the measurement result, a command of a conditional handover towards the cell of the second base station, wherein the command comprises: a cell identifier of the cell; and at least one handover execution condition, wherein the at least one handover execution condition comprises at least one of: a reference signal received power; a reference signal received quality; a first time value indicating a time offset for a decision of a handover execution; or a second time value indicating a time duration when the command of the conditional handover is valid; and receiving, by the first base station from the wireless device and based on the wireless device determining that at least one criteria of the at least one handover execution condition is met by the cell, a handover execution notification indicating that the wireless device is initiating a random access procedure by transmitting a random access preamble via the cell of the second base station.

Claim 1 of Park et al. recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Park et al. is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Park et al. with the only difference being the omission of the additional limitations recited in claim 1 of Park et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Park et al. and the omission of the additionally recited limitations of claim 1 in Park et al. does not change the functions of the limitations recited in claim 1 of the present application since the omitted limitations are directed transmitting, by a wireless device to a first base station, a measurement report, receiving, by the wireless device from the first base station and based on the measurement report, a RRC message in claim 1 of Park et al.
Similarly all of the limitations of claims 11 and 20 are in the present application are also recited in claims 1, 8 and 15 of Park et al.
Regarding claims 2 and 12, The method of claim 1, further comprising suspending, by the first base station, transmitting downlink packets to the wireless device via a radio interface in response to the handover execution notification. (Claims 2 and 9, Park et al.)
Regarding claims 3 and 13, wherein the at least one handover execution condition comprises the reference signal received power. (Claims 3, 10 and 16, Park et al.)
Regarding claims 4 and 14,  receiving, by the first base station from the wireless device and in response to the determining, at least one of: a medium access control control element; a radio resource control message; a physical layer control indication; or a second random access preamble associated with the command of the conditional handover. (Claims 4, 11 and 17, Park et al.)
Regarding claims 5 and 15,  wherein the measurement result comprises at least one of: a reference signal received power; or a reference signal received quality. (Claims 5, 12 and 18, Park et al.)
Regarding claims 6 and 16,  wherein the first base station:
further comprising: transmitting, by the first base station to the second base station, a first message indicating a handover request for the wireless device based on the measurement result; and receives, by the first base station from the second base station and in response to the first message, a second message indicating a handover request acknowledge for the handover request. (Claims 6, 13 and 19, Park et al.)

Regarding claims 7 and 17,  The method of claim 1, wherein the second base station: transmits, to a core network entity and in response to completing the random access procedure, a third message indicating a path switch request for the wireless device, the third message comprising a first tunnel endpoint identifier for packet transmission of the wireless device; receives, from the core network entity, a fourth message indicating a path switch request acknowledge for the path switch request, the fourth message comprising a second tunnel endpoint identifier for packet transmission of the wireless device; and transmits, to the first base station, a fifth message indicating a wireless device context release for the wireless device. (Claims 7, 14 and 20, Park et al.).
Regarding claims 8 and 18,  wherein the at least one handover execution condition comprises the reference signal received power  (Claims 5, 12 and 18, Park et al.)
Regarding claims 9 and 19 further comprising receiving, by the first base station from the wireless device and in response to the determining, at least one of: a medium access control control element; a radio resource control message; a physical layer control indication; or a second random access preamble associated with the command of the conditional handover.
(Claims 4, 11 and 17, Park et al.)
Regarding claim 10,  wherein the measurement result comprises at least one of:
wherein the measurement result comprises at least one of: a reference signal received power; or a reference signal received quality. (Claims 5, 12 and 18, Park et al.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mitsui et al. (US 2018/0146475 A1), Fig. 9 discloses UE transmit measurement report to the master base station 200-1, where the measurement report includes the CGI and the TAI obtained from the HeNB 400-1/HeNB 400-2, the CSG ID for the HeNB 400-1/HeNB 400-2, a CSG member status for the HeNB 400-1/HeNB 400-2, and the measurement result of the radio quality of the HeNB 400-1/HeNB 400-2
Tamura et al. (US 2012/0004010 A1)  Paragraphs 0010, 0012-0014, 0057-0059, 0064-0065 disclose measuring received power or received quality includes information such as measurement identities (MeasID) which are identities indicating measurement, a measurement object (MeasObject) indicating a measurement target, quantity configuration (QuantityConfig) indicating a measurement result filtering processing operation and the like, reporting configuration (ReportConfig) indicating the configuration of a measurement report, quantity configuration indicating the configuration of values of the measurement result, and a measurement gap indicating a period during which data for measuring other frequencies or other systems is neither transmitted nor received.  This measurement configuration is included in RRC connection reconfiguration (command) and sent to the UE from the eNB.

Kwon et al. (US 2017/0215117 A1) Paragraphs 0090-0091 disclose the serving base station 502, if having exactly received the measurement report, sends an ACK message to the terminal 500 in operation 514b. At this time, the ACK message may be a RRC layer message, an ACK in an ARQ process operated on the MAC or RLC layer, or an ACK in an HARQ process. In this case, the ACK message may contain a handover indicator to differentiate whether the ACK message is one for a handover. Upon reception of ACK message, the terminal 500 disconnects from the serving base station 502 and immediately performs a procedure to sync with the target base station 504 for downlink in operation 516. After the downlink sync, the terminal 500 waits to receive a handover admittance message. Thus serving base station does not send any downlink data after sending the ACK message 514b
Kim et al. (US 2017/0135001 A1) Fig. 1, paragraph 0048 discloses the target base station 300 acknowledges the handover of the terminal 100 (S108), and transmits a handover request acknowledgement (HO-REQ ACK) message to the source base station 200 (S110).  When the source base station 200 receives the handover request acknowledgement (HO-REQ ACK) message from the target base station 300, the source base station 200 transmits a handover command message to the terminal
Li et al. (US 2010/0027507 A1) discloses method, a source eNB selects a target eNB from neighboring eNBs that can accept a handover request from a mobile terminal, and notifies a selection result to the mobile terminal; if handover information corresponding to the mobile terminal is received by an neighboring eNB that can accept the handover request of the mobile terminal within a preset handover waiting time, the neighboring eNB determines that it is a target eNB and cooperates with the mobile terminal to perform a handover; otherwise, the neighboring eNB determines that it is a prepared eNB and reduces its resources reserved for the mobile terminal.
Nagasaka et al. (US 2016/0338134 A1) discloses in Fig. 9, step S11, discloses the UE 100 transmits, to the MeNB 200-M, a measurement report including the measurement result determined for each cell in the UE 100. The measurement result includes a combination of an identifier of the measurement cell and the reference signal received power (RSRP)/reference signal reception quality (RSRQ). one of the base station may indicated as small cell or femto cell and it has a coverage that overlaps at least a part of the coverage of the macro cell (paragraph 0107).
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413